Citation Nr: 0530284	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  96-42 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to 
July 24, 2002, for lumbosacral degenerative joint and disc 
disease.

2.  Entitlement to a rating in excess of 20 percent from July 
24, 2002, to March 6, 2005, for lumbosacral degenerative 
joint and disc disease.

3.  Entitlement to a rating in excess of 40 percent from 
March 7, 2005, for lumbosacral degenerative joint and disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from May 1978 to May 1985.

Before the Board of Veterans' Appeals in July 2004 were the 
issues of the veteran's entitlement to an increased ratings 
for chronic low back pain and for postoperative residuals of 
a left knee meniscal tear.  Those matters relating to the 
veteran's claim for increase for left knee disablement were 
therein dismissed, based on the veteran's withdrawal of that 
portion of his appeal, while the lone remaining issue 
relating to the low back was remanded to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, through the VA's Appeals Management Center (AMC) 
in Washington, DC.  The purpose of that remand was to obtain 
certain procedural and evidentiary development.  

While the case remained in remand status, the AMC's Resource 
Unit in Bay Pines, Florida, by action in June 2005, 
recharacterized the disability in question from that of 
chronic low back pain to that of lumbosacral degenerative 
joint and disc disease.  In addition, the rating assigned 
therefor was increased from 10 percent to 20 percent, 
effective from July 24, 2002, and from 20 percent to 40 
percent, effective from March 7, 2005, utilizing 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242.  Hence, the issues identified 
on the title page of this document have been restyled to 
reflect the Resource Unit's action, there being no indication 
from the veteran that he is satisfied with the increases 
effectuated to date.  See AB v. Brown, 6 Vet.App. 35 (1993).  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.



REMAND

One focus of the Board's July 2004 remand was to obtain full 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  
Under the VCAA, notice is required as to what evidence and 
information are needed to substantiate the claim in question 
and the division of responsibility between VA and the veteran 
in obtaining records from Federal and non-Federal sources.  
38 U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  This was attempted by the RO 
previously without full notice being afforded, and by the AMC 
on remand through its July 2004 correspondence to the 
veteran, albeit at an address other than the veteran's then-
current address of record.  No attempt is shown to rectify 
that oversight.  It, too, is noteworthy, that as a result of 
such error, the information sought by the Board from the 
veteran as to postservice treatment he had obtained was never 
received.  Corrective action is thus in order, which requires 
further remand of this case.  

In addition, the veteran, pursuant to the July 2004 remand, 
was afforded a VA medical examination in March 2005.  
However, findings therefrom did not include to the those new 
or old criteria for the rating of an intervertebral disc 
syndrome or sufficient data with which to assess pain and 
functional loss under 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  As to the latter, while there 
are data as to the existence of pain and painful motion, 
objective evidence as to their effects, particularly as to 
what degree, if any, range of motion may be further limited, 
is lacking.  As such, clarification from the examiner is 
found to be needed.  

Lastly, on remand, the Resource Unit failed to consider fully 
the veteran's entitlement to an increased evaluation on an 
extraschedular basis.  This has specifically been requested 
by the Board.  See Stegall v. West, 11 Vet.App. 268 (1998).  



Accordingly, this matter is REMANDED for the following 
actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5100, 5103 (West 2002); 38 
C.F.R. § 3.159 (2004), the veteran must 
be notified in writing at his most 
current address of record of what 
information and evidence are still needed 
to substantiate his claim for increase 
for lumbosacral degenerative joint and 
disc disease, to include schedular and 
extraschedular ratings in excess of 10 
percent prior to July 24, 2002; in excess 
of 20 percent from July 24, 2002, to 
March 6, 2005; and in excess of 40 
percent from March 7, 2005.  The veteran 
must also be notified what portion of any 
necessary evidence VA will secure, and 
what portion he himself must submit.  He 
must be advised to submit all pertinent 
evidence not already on file that he has 
in his possession, and that, if 
requested, VA will assist him in 
obtaining pertinent treatment records 
from private medical professionals, or 
other evidence, provided that he 
furnishes sufficient, identifying 
information and authorization.  

2.  The veteran must be contacted in 
writing and requested to identify all 
healthcare providers including 
chiropractors, VA and non-VA, inpatient 
and outpatient, who have treated him for 
his service-connected low back disorder 
from approximately June 2001 to the 
present.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records must then be 
requested directly from the healthcare 
providers.  Regardless of the veteran's 
response, all outstanding VA treatment 
reports must be secured.  All information 
which is not duplicative of evidence 
already received must be associated with 
the claims file.

3.  If any of the relevant records sought 
are unobtainable, the veteran must be 
notified of such fact and of the efforts 
used to obtain those records, as well as 
any further action to be taken with 
respect to his claim.  

4.  The report of a VA medical 
examination conducted on March 7, 2005, 
at the VA Medical Center in Palo Alto, 
California, by K. L. Jackson, M.D., must 
be returned to Dr. Jackson for the 
preparation of an addendum to her earlier 
report.  If Dr. Jackson is unavailable, 
or in the event that she wishes to 
further examine the veteran, the veteran 
must be accorded an additional VA medical 
examination for evaluation of the nature 
and severity of his service-connected 
lumbar degenerative joint and disc 
disease.  The veteran's claims file in 
its entirety must be furnished to Dr. 
Jackson or her designee for use in the 
study of this case. 

Ultimately, the Dr. Jackson or her 
designee must answer the following, with 
full supporting rationale:  

(a)  Which of the following 
best describes the veteran's 
degenerative disc disease of 
the lumbar spine prior to 
September 23, 2002: Pronounced 
intervertebral disc disease 
(IDD) with persistent symptoms 
compatible with sciatic 
neuropathy, in addition to 
characteristic pain and 
demonstrable muscle spasm, 
absent reflexes, or other 
neurological findings 
appropriate to the site of the 
diseased disc, with little 
intermittent relief; OR, severe 
IDD involving recurring attacks 
and little intermittent relief; 
OR moderate IDD with recurring 
attacks; OR mild IDD?

(b)  Beginning September 23, 
2002, during any twelve-month 
period, has the veteran 
experienced incapacitating 
episodes (i.e., a period of 
acute signs and symptoms which 
require bed rest prescribed by 
a physician and treatment by a 
physician) involving his 
service-connected degenerative 
joint and disc disease of the 
lumbosacral spine having a 
total duration of at least six 
weeks? Or, at least four weeks 
but less than twelve weeks? Or, 
at least two weeks but less 
than four weeks?

(c)  Is it at least as likely 
as not (i.e., is there a 50/50 
chance) that the veteran's 
service-connected lumbosacral 
degenerative joint and disc 
disease has since 1995 resulted 
in a marked interference with 
his employment?

Use by Dr. Jackson or her 
designee of the "at least as 
likely as not" language is 
required in the response 
provided.  

5.  Lastly, the veteran's claim for 
increase for lumbosacral degenerative 
joint and disc disease, to include 
schedular and extraschedular ratings in 
excess of 10 percent prior to July 24, 
2002; in excess of 20 percent from July 
24, 2002, to March 6, 2005; and in excess 
of 40 percent from March 7, 2005, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  In so doing, the RO 
must consider all applicable rating 
criteria, including those pertaining to 
IDD in effect prior to and after 
September 23, 2002, see 67 Fed. Reg. 
54345 (2002), and the rating criteria in 
effect for the spine, generally, prior to 
and after September 26, 2003, see 68 Fed. 
Reg. 51454-51456 (2003).  Consideration 
must also be afforded VAOPGCPREC 23-97; 
62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-
98; 63 Fed. Reg. 56704 (1998), if deemed 
applicable, with respect to the veteran's 
claim that a separate, compensable 
evaluation is warranted for lower spine 
arthritis; if these VA General Counsel 
opinions are found to be inapplicable, 
the AMC/RO must state why.  Regarding the 
veteran's extraschedular entitlement, 
such action must include a written 
determination as to whether a referral to 
VA's Under Secretary for Benefits or 
Director, Compensation and Pension 
Service, is warranted.  

If any benefit sought on appeal remains 
denied, the veteran must be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet.App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


